—Order, Supreme Court, New York County (Edward Lehner, J.), entered May 27, 1998, which granted the motion of defendant-respondent Ogden Allied Building and Airport Services for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Because plaintiff was neither a party to, nor a third-party beneficiary of, the agreement between defendant-respondent Ogden and Cushman & Wakefield, it cannot rely upon the indemnity provision of that agreement. Accordingly, plaintiff’s claims for breach of contract and indemnification were properly dismissed. By a parity of reasoning, the claims for negligent hiring and supervision must be dismissed. Also proper was the IAS Court’s dismissal of plaintiff’s claim against Ogden *4premised on the doctrine of respondeat superior, since the Ogden employee did not act within the scope of his employment when he purloined confidential credit card data from plaintiffs offices. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.